NOTICE OF ALLOWANCE
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 6 and 14-15 are cancelled.  Claims 1-5 and 7-13 are pending and under examination.  

Priority
This instant application is a national stage entry of PCT/FR2018/053010 filed on 11/27/2018, which claims priority from French application FR1761986 filed on 12/12/2017.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 was filed after the mailing date of the non-final rejection on 09/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note


Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16/772364 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The instant claims are ready for allowance as the prior art does not teach or motivate the claimed compositions of the instant claims with components (1), (2) and (3) as claimed, topical compositions with such compositions or methods of making such compositions.    The examiner previously noted reasons that the claims were not taught or motivated by the prior art in the non-final rejection from 9/9/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 and 7-13 are allowed.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613